Case 3:21-cv-00703-MMH-JRK Document 5 Filed 07/20/21 Page 1 of 4 PageID 47




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  STEPHANIE FULMER,

              Plaintiff,
                                                 Case No. 3:21-cv-703-MMH-JRK
  vs.

  HUNTER WARFIELD INC. and
  LOFTY ASSET MANAGEMENT,
  INC.,

              Defendants.
                                      /

                                    ORDER

        THIS CAUSE is before the Court sua sponte. Plaintiff initiated the

  instant action in the County Court, in and for Duval County, Florida, on or about

  June 2, 2021, by filing a four-count Statement of Claim and Demand for Jury

  Trial (Doc. 3; Complaint) against Defendants. On July 16, 2021, Defendant

  Hunter Warfield, Inc. removed the case to this Court, citing federal question

  jurisdiction. See Defendant Hunter Warfield, Inc.’s Notice of Removal (Doc 1;

  Notice).   Upon review, the Court finds that the Complaint constitutes an

  impermissible “shotgun pleading.”       A shotgun complaint contains “multiple

  counts where each count adopts the allegations of all preceding counts, causing

  each successive count to carry all that came before and the last count to be a

  combination of the entire complaint.” See Weiland v. Palm Beach Cnty. Sheriff’s
Case 3:21-cv-00703-MMH-JRK Document 5 Filed 07/20/21 Page 2 of 4 PageID 48




  Office, 792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting cases). As a

  result, “most of the counts . . . contain irrelevant factual allegations and legal

  conclusions.” Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp.,

  305 F.3d 1293, 1295 (11th Cir. 2002). Consequently, in ruling on the sufficiency

  of a claim, the Court is faced with the onerous task of sifting out irrelevancies

  in order to decide for itself which facts are relevant to a particular cause of action

  asserted. See id. Here, Count IV of the Complaint incorporates by reference all

  allegations of all the preceding counts. See Complaint at 8.

        In the Eleventh Circuit, shotgun pleadings of this sort are “altogether

  unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997);

  see also Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We

  have had much to say about shotgun pleadings, none of which is favorable.”)

  (collecting cases). Indeed, the Eleventh Circuit has engaged in a “thirty-year

  salvo of criticism aimed at shotgun pleadings, and there is no ceasefire in sight.”

  See Weiland, 792 F.3d at 1321 & n.9 (collecting cases). As the Court in Cramer

  recognized, “[s]hotgun pleadings, whether filed by plaintiff or defendant, exact

  an intolerable toll on the trial court’s docket, lead to unnecessary and

  unchanneled discovery, and impose unwarranted expense on the litigants, the

  court and the court’s parajudicial personnel and resources.” Cramer, 117 F.3d

  at 1263. When faced with the burden of deciphering a shotgun pleading, it is

  the trial court’s obligation to strike the pleading on its own initiative, and force
Case 3:21-cv-00703-MMH-JRK Document 5 Filed 07/20/21 Page 3 of 4 PageID 49




  the plaintiff to replead to the extent possible under Rule 11, Federal Rules of

  Civil Procedure. See id. (admonishing district court for not striking shotgun

  complaint on its own initiative); see also Weiland, 792 F.3d at 1321 n.10 (“[W]e

  have also advised that when a defendant fails to [move for a more definite

  statement], the district court ought to take the initiative to dismiss or strike the

  shotgun pleading and give the plaintiff an opportunity to replead.”).

         Accordingly, it is hereby

         ORDERED:

         1. The Statement of Claim and Demand for Jury Trial (Doc. 3) is

            STRICKEN.

         2. Plaintiff shall file a corrected complaint1 consistent with the directives

            of this Order on or before August 11, 2021. Failure to do so may result

            in a dismissal of this action.

         3. Defendants shall respond to the corrected complaint in accordance

            with the requirements of Rule 15 of the Federal Rules of Civil

            Procedure.

         DONE AND ORDERED at Jacksonville, Florida on July 20, 2021.




  1The filing of the corrected complaint does not affect any right Plaintiff may have to amend as
  a matter of course pursuant to Federal Rule of Civil Procedure 15(a)(1).
Case 3:21-cv-00703-MMH-JRK Document 5 Filed 07/20/21 Page 4 of 4 PageID 50




  lc28
  Copies to:

  Counsel of Record
